DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (method claims 1, 8-16, 20, 26-31) in the reply filed on 4/11/22 is acknowledged.  Note that Group II, appears to be non-elected 17, 22-25 and claims 2-7, 18-19, 21 have been cancelled. 
	 An OA on the merits of claims 1, 8-16, 26-31 as follows:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “depositing an adhesive layer on a work piece” (see claim 1, line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 8-16, 26-31 are objected to because of the following informalities:  
Since the scope of the claims directed to a making of magnetic structure (see preamble), however, claim recites an alternative “magnetic/isolation unit” (see claim 1, lines 4, 7 and 10) is confusing because it is unclear as to exactly which one of the above unit is being associated thereto.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-17, 20, 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of the claims is not clear because it is not known as to exactly what method applicant is intended to claim.   Whether a deposition method alone or a method of making magnetic thin film structure.   Since at least two method as noted in the preamble.   Please be more specific.   
	In formulate the rejection on the merits the examiner presumes that claims directed to method of making a magnetic thin film device and claims will be rejected accordingly.
	It is suggested the preamble to be updated to:--" A method for manufacturing a magnetic thin film laminated device comprising steps of:”--. 
	It is unclear as to what being referring to as “ a work piece to be processed” (claim 1, line 3) since no connection between it and the rest of the limitations of claim 1.  At best the adhesive layer should be provided in order to deposite of alternative magnetic film layer as well as an isolation layer thereof.
	It is unclear as to what being referring to as “depositing a magnetic/isolation unit on the adhesion layer” (claim 1, lines 4-6) it is suggested that for the depositing to take place at first a step of “forming a magnetic and isolation unit” should have been written prior to the depositing.    
	The phrase “a magnetic/isolation unit” (claim 1, line 4 +) should be further defined, since it is unclear which one of a magnetic or isolation unit is being referring in the process.   Since the process as shown in Figs. 3-4 support for both in “an alternative stacking”.
	“the other one”(claim 1, line 13) lacks proper antecedent basis.  Further whether this direct to “another one magnetic film layer” in line 76 of claim 1 or not.    Please clarify.
	The recites of”a target . . .or equal to 20kW” (claim 8, lines 5-10) appears to be outside structure elements which do not further limit the claimed method.  It is suggested rewritten above to method forms by” providing a sputtering device operatively associated with the sputtering process, said the sputtering device including “ a target. . . or equal to 20kW”.  
	There is no connection between the above “a target . . .or equal to 20kW” (claim 8, lines 5-10)” and the base claim 1.
	Similar to the above occurrence in claims 26-29 no method limitation existed in these claims. All directed to the sputtering process and structural limitation which assists the depositing and such structures should be reformats to make connect with the claimed method.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the interconnect method between the claimed workpiece, the forming of a stack of magnetic and isolation layers as so to form an alternative magnetic and isolation  unit by sputtering depositing rather than the “depositing a magnetic/isolation unit on the adhesion layer while the unit never been found prior to the depositing”.     Appropriate correction is requested.
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-16, 20, 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine (5328523).
	Fontaine discloses the claimed deposition method of a magnetic thin film laminated structure, comprising: 
	depositing an adhesive layer (see discussed at col. 5, lines 17-19) on a workpiece to be processed 6/14a/25 (see Figs. 1-4); 
	depositing a magnetic/isolation unit 25 on the adhesion layer, the magnetic/isolation unit including at least one pair of a magnetic film layer 6/14a and an isolation layer 2 disposed alternately (see Fig. 3), and 
	depositing another one magnetic film layer 25 on the magnetic/isolation unit; wherein: 
	depositing the magnetic/isolation unit on the adhesion layer includes depositing the magnetic film layer on the adhesive layer (see discussion at col. 1, lines 6-25 and col. 2, lines 11-12, col. 5, lines 18-19, col. 8, line 10 Fig. 4), and 
	depositing the isolation layer 2 on the magnetic film layer 6/14a; 
	depositing the adhesive layer, depositing the magnetic/isolation unit, and 
	depositing the other one magnetic film layer are alternately performed at least twice (see discussion at col. 2, lines 10-12); 
	 regarding the material associated with the process wherein”the adhesive layer includes a material having compressive stress; and the material having compressive stress comprises a Ta film, a TaN film, or a TiN film”.  This directed to a material selection and densities or properties of the select material, therefore, it would have been obvious to one having skill in the art to incorporate the claim limitation since it was known in the art that selecting a material from a host of group of available materials on the basis of its suitability for the intended use as a matter of obvious design choice (see in light of the Fontaine  at col. 5, lines 17-19, 46-47 , col. 6, lines 46-48 for the teaching of adhesion materials and its density configurations). 
As applied to claims 8, 26 refer to col. 4 about lines 37-43  of the Fontaine for the teaching of sputtering depositing process that associate w/ the process.  Further, regarding the “a target is electrically connected to a pulsed direct current (DC) power source, and a sputtering power output by the pulsed DC power is lower than or equal to 15 kW; or the target is electrically connected to a radio frequency (RF) power source, and a sputtering power of the RF power output is lower than or equal to 3 kW; or the target is electrically connected to a DC power source, and a sputtering power of the DC power output is lower than or equal to 20 kW” which directed to the structural elements of the sputtering system, which made scope of the claim 8 unclear, since no method limitations existed in the above. 
Limitation of claims 9 and 27 also met by the above since no connection of the process pressure and the depositing step in line 3 (see also col. 4, lines 37-43 in light of teaching of the above). 
	As applied to claims 10-11 and  28-29, it would have been obvious to one having skill in the art to incorporate the claim limitation since it was known in the art that selecting a material from a host of group of available materials on the basis of its suitability for the intended use as a matter of obvious design choice (also, in light of the utilizing materials  can be obtain from col. 2 about lines 45-47 of the reference above).
	As applied to claims 30-31 regarding various form of thickness configurations applicant refers to col. 4, lines 31-32, col. 5, lines 65-68.    Furthermore, regarding to the thickness configurations, it would have been an obvious matter of design choice to make or form a particular thickness of the associated formed adhesion layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
mt